NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YIQIN CHEN,                                     No.    16-72966

                Petitioner,                     Agency No. A099-967-281

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**
                                 Pasadena, California

Before: OWENS and BRESS, Circuit Judges, and FITZWATER,*** District
Judge.

      Yiqin Chen, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ decision dismissing his appeal of the immigration judge’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Sidney A. Fitzwater, United States District Judge for
the Northern District of Texas, sitting by designation.
decision denying his application for asylum and withholding of removal. “We

review factual findings, including adverse credibility determinations, for

substantial evidence.” Iman v. Barr, 972 F.3d 1058, 1064 (9th Cir. 2020). As the

parties are familiar with the facts, we do not recount them here. We deny the

petition for review.

       Under the totality of the circumstances, substantial evidence supports the

agency’s adverse credibility determination. See id. at 1064-65. The agency

determined that Chen was not credible because of numerous material

inconsistencies between Chen’s testimony and asylum application declaration.

Chen does not dispute that these inconsistencies exist, and he only argues that his

explanation—that the inconsistencies were the result of his faulty memory because

of the passage of time—is “plausible.”

      However, substantial evidence supports the agency’s determination that

Chen’s faulty memory explanation was not reasonable. Although “the normal

limits of human understanding and memory may make some inconsistencies or

lack of recall present in any witness’s case,” the inconsistencies between Chen’s

testimony and declaration concerned significant discrepancies regarding material

details. Shrestha v. Holder, 590 F.3d 1034, 1044-45 (9th Cir. 2010). For example,

despite being given numerous opportunities to clarify, Chen was inconsistent

regarding whether the land dispute protest occurred in 1996, shortly after the birth


                                          2
of his son, or a decade later in 2006, shortly before he left China. Chen was also

inconsistent regarding whether he was physically abused while detained, how long

he was detained, and how often he was interrogated while detained.

      Without credible testimony, substantial evidence supports that Chen has not

met his burden to demonstrate eligibility for relief. See Wang v. Sessions, 861 F.3d

1003, 1009 (9th Cir. 2017).

      PETITION FOR REVIEW DENIED.




                                         3